COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Dawn M. Coulson v. Leslie Kiefer Amann, Dependent
                             Administrator with Will Annexed of the Estate of Robert C.
                             Kiefer, Deceased, and as President of Walden Technology, Inc.

Appellate case number:       01-17-00721-CV

Trial court case number:     424767-401

Trial court:                 Probate Court No. 2 of Harris County

        Appellant, Dawn M. Coulson, and appellee, Leslie Kiefer Amann, Dependent
Administrator with Will Annexed of the Estate of Robert C. Kiefer, Deceased, and as
President of Walden Technology, Inc., have filed a Joint Motion to Further Extend Time
to File Appellee’s Brief and to Stay Appeal Pending Settlement Negotiations, representing
that appellee’s brief was due on January 26, 2018 and the parties “would like to engage in
settlement negotiations.” Accordingly, the parties have requested that the Court “extend
the time to file [a]ppellee’s brief” and stay the appeal proceedings until March 27, 2018.
We grant the motion.
       Accordingly, we stay the appeal. The parties shall file no later than March 27, 2018,
a motion to reinstate and dismiss the appeal, a motion to reinstate and proceed with the
appeal, or a report advising the Court of the status of settlement negotiations. If the parties
do not respond as directed by March 27, 2018, the case will be reinstated on the Court’s
active docket and the appeal will proceed under the applicable Texas Rules of Appellate
Procedure.
       Appellee’s brief, if any, will be due within 10 days of the date of the Court’s
reinstatement order.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
      It is so ORDERED.



Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: January 30, 2018